Citation Nr: 1732421	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for colitis.

2.  Entitlement to an initial compensable disability rating for hemorrhoids. 

3.  Entitlement to an initial disability rating higher than 30 percent prior to August 5, 2015, and 70 percent since for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than July 6, 2016, for the grant of a 100 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from July 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO in New York currently has jurisdiction of this claim.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.

The issues of entitlement to increased ratings for PTSD and hemorrhoids; service connection claims for right knee disability, colitis, right ankle disability, and left ankle disability; and entitlement to a TDIU were remanded in April 2016.  

In September 2016 the RO granted service connection for right knee disability, right ankle disability, and left ankle disability.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However the Veteran, in statement received in January 2017, raised the issue of entitlement to an earlier effective date than July 6, 2016, for the grant of a 100 percent rating.  Therefore, this issue is listed on the title page.

The issues of entitlement to higher rating for PTSD, entitlement to a TDIU, and entitlement to an earlier effective date for the grant of a 100 percent rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence does not rise to equipoise regarding the existence of current diagnosis of colitis.  

2.  The Veteran's hemorrhoids have been manifested by objective findings of a mild to moderate hemorrhoid condition. 


CONCLUSION OF LAW

1.  The Veteran does not have colitis as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for a compensable initial disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection for Colitis 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

The Veteran's service treatment records (STRs) show medical care was provided for variously diagnosed gastrointestinal disorders to include viral gastroenteritis (August 1989 and March 1990), enteritis (February and December 2002), chronic colitis (December 2009), gastrointestinal bleeding (October 2006 and January 2007).  The results of diagnostic testing in June 1991 (abdominal series) and May 2007 (colonoscopy) were normal.  

In December 2009 the Veteran reported a history of chronic colitis.  No gastrointestinal abnormalities were reported or found on examination.

In light of the Veteran's claim, the RO scheduled a VA compensation examination in July 2016.  The Veteran reported his medical history.  After examination, the physician determined that the Veteran did not have colitis or residuals thereto.  In providing rationale the physician stated:

There is no current diagnosis of "colitis". Veteran is not being treated for a diagnosis of "colitis". All of his provided OPTRs since military separation in 2007 are silent for a current diagnosis of colitis. All of his provided post-military service OPTRs are silent for treatment for "colitis". His most recent colonoscopy on 5/9/07 (9 years ago) was completely normal. There is no documentation in continuity of complaints. There is no documentation in chronicity. And no current diagnosis of colitis. 

Veteran did have several episodes of viral gastroenteritis during his 20 year military career (1/27/88, 3/5/88, 8/11/89, 1996), however, viral gastroenteritis was an acute condition which resolves with supportive treatment (rest, fluids, handwashing); with no residuals and has no chronic state. He was seen in service for hematochezia ("gastrointestinal bleed"), and diagnosed with small internal hemorrhoid. All of his provided OPTRs are silent for a current diagnosis of IBS. 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of colitis or its residuals.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise for service connection for colitis.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for colitis and so the claim must be denied.  

Higher Rating for Hemorrhoids

The Veteran contends that he should be granted higher initial rating for his hemorrhoidal disorder.  He maintains that the current disability evaluation does not adequately reflect the true severity of his disability. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the July 2016 VA examination, the Veteran reported his medical history.  His symptoms included itching and bleeding.  He indicated that since service discharge he treated his hemorrhoids with Tuck's pads.  He had not sought medical attention since service discharge.  A colonoscopy had not been performed since May 2007, which was considered normal.  On rectal examination there was no evidence of internal or external hemorrhoids, fissures, or other abnormalities.  There was no evidence of bleeding or thrombosis.  There was no evidence of anemia, malnutrition, frequent recurrence or excessive redundant tissue. 

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

Following a review of the examination reports and noted findings, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted.  In this regard, the Board notes that the examination report reflects that Veteran's complaints of itching and bleeding.  Physical examination revealed no internal or external hemorrhoids.  His hemorrhoids have not been described as thrombotic or irreducible, with excessive tissue, or evidencing frequent recurrences.  Therefore, the medical evidence does not more nearly approximate at a 10 percent rating.  The Board has also considered, but does not find, that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia or fissures.  Absent any evidence that the Veteran's service-connected hemorrhoids are more than mild or moderate, a compensable rating is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7336. 

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for colitis is denied.  

Entitlement to an initial compensable rating for hemorrhoids is denied. 


REMAND

The remaining claims require further development before being decided on appeal.  

As noted, in June 2016, the RO granted a higher rating for PTSD based on July 2016 VA examination.  A copy of that psychiatric examination report does not appear to have been associated with the VBMS e-file.  On remand a copy of this examination report should be added to the VBMS e-file and it should be explicitly identified. 

As noted above, in response to the September 2016 rating action, the Veteran noted disagreement with the assigned effective date of July 6, 2016, for the grant of a 100 percent rating.  The RO should issue a statement of the case (SOC). 

Finally, in September 2016, the RO denied the claim for TDIU indicating that the Veteran had not completed and returned Veteran's Application for Increased Compensation Based on Unemployability (VA-Form 21-8940) that was issued to him in August 2016.  In light of the remand, the RO should give him another opportunity to cooperate with the development of the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing TDIU, as well as ordering any other development deemed necessary.

2. Make arrangements to associate the July 2016 psychiatric examination report with the e-file and make sure it is appropriately marked in VBMS.

3. Issue to the Veteran and his representative an SOC addressing the denial of his claim for the claim for entitlement to an earlier effective date than July 6, 2016, for the grant of a 100 percent rating. This should include the laws and regulations that pertain to such a claim.

4. Review the additional records added to the file and readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


